DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a collective module configured to”; “a configuring module configured to”; “a sending module configured to”; “a receiving module configured to”; “a playing module configured to” in claims 10-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a collective module configured to”; “a configuring module configured to”; “a sending module configured to”; “a receiving module configured to”; “a playing module configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification discloses that modules to perform the functions and/or methodologies are ‘program modules’, (pages 21-22).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivadas et al. (hereinafter ‘Shivadas’, Pub. No. 2014/0359680).

Regarding claims 1, 10 and 15, Shivadas teaches a video system (100, Fig. 1), comprising: 
a first front-end device configured to collect video stream data ([0025]; [0027], content sources and encoders), and set a video identifier and a service scenario identifier for the video stream data (the content is indexed indicating associating the index with the video program and identifying bitrates and the service –trick play; [0035]-[0046]); and 
a cloud server configured to receive the video stream data, the video identifier, and the service scenario identifier sent from the first front-end device ([0027]-[0030]; [0043]-[0046]); 
generate a video file corresponding to the video identifier according to the video stream data, the video identifier and the service scenario identifier ([0029]; [0030]); and 
store the video file ([0029]).  

	Regarding claims 2 and 12, Shivadas teaches further comprising a second front-end device, wherein the cloud server is further configured to generate a video list according to the video identifier and the service scenario identifier corresponding to the video file stored in the cloud server; and send the video list to the second front-end (RTS transmits the information playlists to the clients, [0026]; [0030]; [0043]-[[0046]).  

Regarding claims 3 and 13, Shivadas teaches wherein the second front-end device is further configured to receive a video request including the video identifier triggered by a first user according to the video list, and send the video request including the video identifier to the cloud server ([0062]-[0064]); 
the cloud server is further configured to obtain the video file corresponding to the video identifier included in the video request, and send the video file to the second front-end device; the second front-end device is further configured to receive and play the video file sent from the cloud server ([0067]-[0089], where the client requests to the RTS a normal or trick play versions of a content, and the client receives the stored content at the CDN servers for playback).
  
Regarding claim 4, Shivadas teaches wherein the first front-end device comprises an uploading terminal ([0025]; [0027], content sources and encoders); and the second front-end device comprises a consumption terminal ([0067]-[0089], where the client requests to the RTS a normal or trick play versions of a content, and the client receives the stored content at the CDN servers for playback).  

	Regarding claims 7 and 17, Shivadas teaches wherein the cloud server comprises: 
([0029]; [0030]); 
a storage node configured to store the video file generated by the uploading CDN node ([0029]); and 
a distribution CDN node configured to generate a video list according to the video identifier and the service scenario identifier corresponding to the video file stored in the storage node; send the video list to the second front-end device (RTS transmits the information playlists to the clients, [0026]; [0030]; [0043]-[[0046]); 
receive the video request including the video identifier sent from the second front-end device ([0062]-[0064]); 
obtain the video file corresponding to the video identifier included in the video request; and send the video file to the second front-end device ([0067]-[0089], where the client requests to the RTS a normal or trick play versions of a content, and the client receives the stored content at the CDN servers for playback). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas et al. (hereinafter ‘Shivadas’, Pub. No. 2014/0359680) in view of Zabetian (Patent No. 10,104,427).

Regarding claim 5, Shivadas teaches all the limitations of the claim it depends on. On the other hand, Shivadas does not explicitly teach wherein the first front-end device and the second front-end device is a same front-end device.  
	On the other hand, Zabetian teaches a system where the front end interface of a media hosting service that interacts with clients that are allowed to create, upload and consume video content (100, Figs. 1; col. 3 lines 22 to col. 4 line 3).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shivadas’ invention with Zebetian’s feature of having the front end device to be the same as the second front end device for the benefit of allowing the clients to upload and access their own content.

Claims 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas et al. (hereinafter ‘Shivadas’, Pub. No. 2014/0359680) in view of Woodman (Pub. No. 2011/0280540).

Regarding claims 6, 14 and 18, Shivadas teaches all the limitations of the claim it depends on. On the other hand, Woodman does not explicitly teach wherein the video 
However, in an analogous art, Woodman teaches a system for managing video streaming (Abstract). The system receives streams from different devices in raw format. The management system stores the raw video and multiple broadcast maps to be applied on the raw video. When the system transmits a selected video, the system transmits the raw video as selected by the client ([0062]-[0065]; [0069]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shivadas’ invention with Zebetian’s feature of Woodman’s feature of recording and transmitting a modified raw version of the video to the clients for the benefit of saving storage capacity at the server (Woodman: [0064]). 

Claims 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas et al. (hereinafter ‘Shivadas’, Pub. No. 2014/0359680) in view of Oberbrunner et al. (hereinafter ‘Oberbrunner’, Pub. No. 2014/0237365)
Regarding claims 9, 11 and 16, Shivadas teaches all the limitations of the claim it depends on. On the other hand, Shivadas does not explicitly teach wherein the video stream data sent from the first front-end device to the cloud server is primary data which is not encoded.  
However, in an analogous art, Oberbrunner teaches a system where the client device uses its browser to upload the captured video in a raw format ([0036]-[0042]). 
.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR S PARRA/           Primary Examiner, Art Unit 2421